Case 1:19-cr-20523-RNS Document 1 Entered on FLSD Docket 08/23/2019 Page   1 of YH
                                                                     FILED by   8                                  D.C.


                                                                                               Aug 22, 2019
                                UNITED STATES DISTRICT COURT                                     ANGELA E. NOBLE
                                                                                                CLERK U.S. DIST. CT.
                                SOUTHERN DISTRICT OF FLORIDA                                    S. D. OF FLA. - MIAMI


                               CASE NO.     19-20523-CR-SCOLA/TORRES
                                            18 u.s.c. § 371
                                            18 u.s.c. § 1708
                                            18 u.s.c. § 1709

 UNITED STATES OF AMERICA

 v.

 LEXCY HOPE and
 ORLANDO TROWERS,

                    Defendants.
 - - - - - - - -- - - - -I
                                             INDICTMENT

         The Grand Jury charges that:

                                           COUNT 1
                     Conspiracy to Commit an Offense Against the United States
                                       (18 u.s.c. § 371)

         Beginning at a date unknown to the Grand Jury, up to and including on or about March 26,

 2019, in Miami-Dade County, in the Southern District of Florida, and elsewhere, the defendants,

                                         LEXCY HOPE and
                                        ORLANDO TROWERS,

 did knowingly and willfully combine, conspire, confederate, and agree with each other and with

 other persons known and unknown to the Grand Jury to commit an offense against the United

 States, that is:

         (a)        to knowingly steal, take, and abstract any letter, package, bag, and mail and any

                    article and thing contained therein from and out of any letter box, mail receptacle,
Case 1:19-cr-20523-RNS Document 1 Entered on FLSD Docket 08/23/2019 Page 2 of 8



                and other authorized depository for mail matter, in violation of Title 18, United

                States Code, Section 1708; and

        (b)     to unlawfully have in their possession any letter, package, bag, and mail and any

                article and thing contained therein, which had been stolen, taken, and abstracted

                from and out of any letter box, mail receptacle, and other authorized depository for

                mail matter, knowing the same to have been stolen, taken, and abstracted, in

                violation of Title 18, United States Code, Section 1708.

                               PURPOSE OF THE CONSPIRACY

        It was the purpose of the conspiracy for the defendants and their co-conspirators to unjustly

 enrich themselves by stealing mail for their personal use and benefit.

                                           OVERT ACTS

        In furtherance of the conspiracy, at least one of the co-conspirators committed and caused

 to be committed, in Miami-Dade County, in the Southern District of Florida, at least one of the

 following overt acts, among others:

        1.      On or about' March 26, 2019, LEXCY HOPE, a United States Postal Service

 employee, took three packages addressed to "M.C.," "Q.M.," and "T.C.," respectively, from the

 Norland Post Office, located at 18640 NW 2nd A venue, in Miami, Florida that were not assigned

 to her postal route and for which she had not received permission or authorization to take or possess

 from the United States Postal Service or the recipients of the packages.

        2.      On or about March 26, 2019, LEXCY HOPE drove her United States Postal

 Service vehicle, and parked near 1701 NE 191 th Street in Miami, Florida.

        3.      On or about March 26, 2019, ORLANDO TROWERS drove his white Honda,

 parked near 1701 NE 191 th Street in Miami, Florida, and exited his vehicle.



                                                  2
Case 1:19-cr-20523-RNS Document 1 Entered on FLSD Docket 08/23/2019 Page 3 of 8



        4.        On or about March 26, 2019, LEXCY HOPE exited her United States Postal

 Service vehicle, took two packages addressed to "M.C." and "Q.M." from the vehicle, and handed

 them to ORLANDO TROWERS.

        5.        On or about March 26, 2019, ORLANDO TROWERS placed the two packages

 addressed to "M.C." and "Q.M." into the trunk of his white Honda.

        All in violation of Title 18, United States Code, Section 371.

                                           COUNT2
                                    Possession of Stolen Mail
                                       (18 u.s.c. § 1708)

        On or about March 26, 2019, in Miami-Dade County, in the Southern District of Florida,

 the defendant,

                                    ORLANDO TROWERS,

 did unlawfully have in his possession any letter and mail, and any article and thing contained

 therein, that is, a package addressed to "M.C.," which had been stolen, taken, and abstracted from

 and out of a letterbox, mail receptacle, and other authorized depository for mail matter, knowing

 the same to have been stolen, taken, and abstracted from an authorized depository for mail matter,

 in violation of Title 18, United States Code, Sections 1708 and 2.

                                           COUNT3
                                    Possession of Stolen Mail
                                       (18 u.s.c. § 1708)

        On or about March 26, 2019, in Miami-Dade County, in the Southern District of Florida,

 the defendant,

                                    ORLANDO TROWERS,

 did unlawfully have in his possession any letter and mail, and any article and thing contained

 therein, that is, two packages addressed to "Q.M.," which had been stolen, taken, and abstracted



                                                 3
Case 1:19-cr-20523-RNS Document 1 Entered on FLSD Docket 08/23/2019 Page 4 of 8



 from and out of a letterbox, mail receptacle, and other authorized depository for mail matter,

 knowing the same to have been stolen, taken, and abstracted from an authorized depository for

 mail matter, in violation of Title 18, United States Code, Sections 1708 and 2.

                                            COUNT4
                             Theft of Mail by Postal Service Employee
                                        (18 u.s.c. § 1709)

        On or about March 26, 2019, in Miami-Dade County, in the Southern District of Florida,

 the defendant,

                                           LEXCYHOPE,

 being a United States Postal Service employee, did knowingly embezzle any letter, postal card,

 package, bag, mail, and any article and thing contained therein, that is, a letter addressed to "M.C.,"

 which had been entrusted to her and came into her possession intended to be conveyed by mail,

 and carried and delivered by any employee of the Postal Service, in violation of Title 18, United

 States Code, Sections 1709 and 2.

                                            COUNTS
                             Theft of Mail by Postal Service Employee
                                        (18 u.s.c. § 1709)

        On or about March 26, 2019, in Miami-Dade County, in the Southern District of Florida,

 the defendant,

                                           LEXCYHOPE,

 being a United States Postal Service employee, did knowingly embezzle any letter, postal card,

 package, bag, mail, and any article and thing contained therein, that is, a letter addressed to "Q.M.,"

 which had been entrusted to her and came into her possession intended to be conveyed by mail,

 and carried and delivered by any employee of the Postal Service, in violation of Title 18, United

 States Code, Sections 1709 and 2.



                                                   4
Case 1:19-cr-20523-RNS Document 1 Entered on FLSD Docket 08/23/2019 Page 5 of 8




                                            COUNT6
                             Theft of Mail by Postal Service Employee
                                        (18 u.s.c. § 1709)

        On or about March 26, 2019, in Miami-Dade County, in the Southern District of Florida,

 the defendant,

                                              LEXCYHOPE,

 being a United States Postal Service employee, did knowingly embezzle any letter, postal card,

 package, bag, mail, and any article and thing contained therein, that is, a letter addressed to "T. C.,"

 which had been entrusted to her and came into her possession intended to be conveyed by mail,

 and carried and delivered by any employee of the Postal Service, in violation of Title 18, United

 States Code, Sections 1709 and 2.



                                                                A TRUE BILL




                                                                FOREPERSON




 ARIANA FAJARDO ORSHAN                    \
 UNITED STATES ATTORNEY




 ASSISTANT UNITED STATES ATI'ORNEY




                                                    5
       Case 1:19-cr-20523-RNS Document 1 Entered
                                UNITED STATES     on FLSD
                                              DISTRICT    Docket 08/23/2019 Page 6 of 8
                                                       COURT
                                              SOUTHERN DISTRICT OF FLORIDA

UNITED ST ATES OF AMERICA                                       CASE NO . _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  v.

LEXCY HOPE and                                                  CERTIFICATE OF TRIAL ATTORNEY*
ORLANDO TROWERS,
                                                                Superseding Case Information:
               Defendants

Court Division: (Select One)                                    New defendant(s)           Yes        No
 ✓       Miami                   Key West                       Number of new defendants
         FTL                     WPB        FTP                 Total number of counts

         I.         I have carefully considered the allegations of the indictment, the number of defendants, the number of
                    probable witnesses and the legal complexities of the Indictment/Information attached hereto.
         2.         I am aware that the information supplied on this statement will be relied upon by the Judges of this
                    Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                    Act, Title 28 U.S.C. Section 3161.
         3.         Interpreter:    (Yes or No)       _N_o_ _
                    List language and/or dialect
         4.         This case will take 2-3 days for the parties to try.
         5.         Please check appropriate category and type of offense listed below:

                    (Check only one)                                   (Check only one)

                                                  ✓
         I          0 to 5 days                                        Petty
         II         6 to IO days                                       Minor
         III        11 to 20 days                                      Misdem.
         IV         21 to 60 days                                      Felony              ✓


         V          61 days and over
         6.       Has this case previously been filed in this District Court?    (Yes or No) No
          If yes: Judge                                     Case No.
          (Attach copy of dispositive order)
                                                                       --------------
          Has a complaint been filed in this matter?        (Yes or No)       No
          If yes: Magistrate Case No.
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of
          Defendant(s) in state custody as of
          Rule 20 from the District of
          Is this a potential death penalty case? (Yes or No)

          7.         Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                     prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No 1

          8.         Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                     prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No 1




                                                                       ~hanie Hauser
                                                                       Assistant United States Attorney
                                                                       Florida Bar No. 92765
 *Penalty Sheet(s) attached                                                                                    REV 8/13/2018
Case 1:19-cr-20523-RNS Document 1 Entered on FLSD Docket 08/23/2019 Page 7 of 8




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

 Defendant's Name: -
                   LEXCY
                     - - -HOPE
                           ~----------------------
 Case No: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

 Count#: 1

 Conspiracy to Commit an Offense Against the United States

 Title 18, United States Code, Section 371

 *Max.Penalty:           5 years' imprisonment

 Counts#: 4-6

 Theft of Mail by Postal Service Employee

 Title 18, United States Code, Section 1709

 *Max.Penalty:          5 years' imprisonment as to each Count
 *Refers only to possible term of incarceration, does not include possible fines, restitution,
 special assessments, parole terms, or forfeitures that may be applicable.
Case 1:19-cr-20523-RNS Document 1 Entered on FLSD Docket 08/23/2019 Page 8 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

 Defendant's Name: ORLANDO TROWERS

 Case No: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

 Count#: 1

 Conspiracy to Commit an Offense Against the United States

 Title 18, United States Code, Section 371

 * Max. Penalty:         5 years' imprisonment

 Counts#: 2-3

 Possession of Stolen Mail

 Title 18 United States Code Section 1708

 *Max.Penalty:          5 years' imprisonment as to each Count
 *Refers only to possible term of incarceration, does not include possible fines, restitution,
 special assessments, parole terms, or forfeitures that may be applicable.
